Citation Nr: 0415010	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in January 2002, that denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
denial of service connection was duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2003).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000), has revised and significantly 
expanded the VA's duty to notify and assist.  First, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is necessary in this claim to satisfy 
the duty to notify as set forth in the VCAA.  The May 2003 
notice letter sent to the veteran by the RO was inadequate, 
in that it did not specifically address service connection 
for PTSD, explain the veteran's and VA's respective duties, 
or request that the veteran provide any evidence in his 
possession that pertains to the claim.  Accordingly, he must 
be provided adequate notice on remand.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, review of the evidence submitted by the veteran 
reveals that it was not addressed by the RO in the December 
2002 Statement of the Case (SOC).  Subsequent to the issuance 
of the SOC, the veteran submitted the Command Chronology of 
the Schools Battalion, Marine Corps Base, Camp Pendleton from 
July through December 1967.  Although not supportive of the 
veteran's claim, because the verification of the veteran's 
stressor is the most significant hurdle that the veteran has 
yet to prove, this evidence is clearly pertinent to the 
veteran's claim, and under 38 C.F.R. § 19.31 a Supplemental 
SOC is required to address this additional evidence.

Accordingly, this case is REMANDED for the following actions:

1.  Notify the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim for 
service connection for PTSD; about the 
information and evidence that VA will 
seek to provide; about the information 
and evidence he is expected to provide; 
and request or tell him to provide any 
evidence in his possession that pertains 
to the claim.

2.  Upon receipt of the veteran's 
response to the foregoing development, 
undertake any and all further development 
action indicated by the evidence of 
record concerning the veteran's claim of 
service connection for PTSD.  

3.  Finally, readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he, along with his 
representative, should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



